                       IN THE UNITED ST ATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

United States of America, ex rel.            )
Willie Cooley and Frank Rawlinson,           )
                                             )
                       Plaintiffs,           )            Civil Action No .: 2:17-0276-RMG
                                             )
       v.                                    )
                                             )                 ORDER AND OPINION
Carolina Wrecking, Inc., Charles Dowey,      )
individually, and Fencon, Inc. ,             )
                                             )
                      Defendants.            )
~~~~~~~~~~~~~-                               )
       Before the Court are Defendant Fencon, Inc. 's motion to dismiss the First Amended

Complaint (Dkt. No. 43) and Plaintiff-Relators' conditional motion to amend the First Amended

Complaint (Dkt. No. 47). For the reasons set forth below, Fencon, Inc.' s motion to dismiss is

granted in part and denied in part and Plaintiff-Relators' motion to amend is granted.

I.     Background

       Willie Cooley and Frank Rawlinson ("Plaintiff-Relators") are former employees-a

tractor-trailer driver and equipment operator, respectively---of Defendant Carolina Wrecking,

Inc. ("Carolina Wrecking"), a demolition contractor. Plaintiff-Relators bring this qui tam action

pursuant to the False Claims Act ("FCA"), 31 U.S.C. § 3729 et seq., alleging that contractor

Fencon, Inc. ("Fencon") , subcontractor Carolina Wrecking, and Carolina Wrecking's majority

owner, Charles Dowey, defrauded the United States government by failing to pay employees the

"prevailing wages" mandated by the McNamara-O'Hara Service Contract Act, 41 U.S.C. §§

351-358 ("SCA") and/or the Davis-Bacon Act, 40 U.S.C. § 3141 et seq ., but nonetheless
submitting statements that sought payment and certified statutory compliance. (Dkt. No. 17 ~~ 5-

7.) Plaintiff-Relators specifically worked pursuant to an approximately fi ve-year contract issued

on or about August 18, 2010 by the U.S. government to Defendant Fencon, Inc. for demolition

and construction work at the Joint Base Charleston. (Id. ~~ 19-20.) In September 2011 , the

agreement was modified with an amendment to "Incorporate the new Wage Determination 2005-

2473 , Rev. (06113 /2011)" (the " Contract"). (Id. ~ 28.) Wage Determination 2005-2473, Rev.

(06/13 /2011) is issued by the Department of Labor to set the minimum allowable hourly rate per

employee classification pursuant to the SCA. (Id.~ 29.)

II.    Legal Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails "to state a claim upon which relief can be granted. " A motion to dismiss tests

the legal sufficiency of the complaint and "does not resolve contests surrounding the facts, the

merits of the claim, or the applicability of defenses . . . . Our inquiry then is limited to whether

the allegations constitute a short and plain statement of the claim showing that the pleader is

entitled to relief. " Republican Party of NC v. Martin , 980 F.2d 943 , 952 (4th Cir. 1992)

(internal quotation marks and citation omitted).      On a Rule l 2(b )( 6) motion, the Court is

obligated to "assume the truth of all facts alleged in the complaint and the existence of any fact

that can be proved, consistent with the complaint' s allegations." E. Shore Mias., Inc. v. JD.

Assocs. Ltd. P 'ship, 213 F.3d 175, 180 (4th Cir. 2000). Although the Court must accept the facts

in a light most favorable to the Plaintiff, the Court "need not accept as true unwarranted

inferences, unreasonable conclusions, or arguments." Id.       Generally, to survive a motion to

dismiss, the complaint must provide enough facts to '" state a claim to relief that is plausible on


                                                 2
its face."' Ashcroft v. Iqbal, 556 U.S . 662, 679 (2009) (quoting Bell At!. Corp. v. Twombly, 550

U.S. 544, 570 (2007)); see also Fed. R. Civ. Pro. 8(a)(2).

        Claims "under the FCA must also meet the more stringent particularity requirement of

Federal Rule of Civil Procedure 9(b)." McLain v. KBR, Inc., 612 Fed. Appx. 187, 187-88 (Mem)

(4th Cir. 2015). Rule 9(b) particularity requires that "[i]n alleging fraud or mistake, a party must

state with particularity the circumstances constituting fraud or mistake.           Malice, intent,

knowledge, and other conditions of a person's mind may be alleged generally." Fed. R. Civ. P.

9(b).   The FCA "attaches liability, not to the underlying fraudulent activity or to the

government's wrongful payment, but to the ' claim for payment."' Harrison v. Westinghouse

Savannah River Co., 176 F.3d 776, 785 (4th Cir. 1999). Meaning, "to trigger liability under the

Act, a claim actually must have been submitted to the federal government for reimbursement,

resulting in a call upon the government fisc." United States ex rel. Nathan v. Takeda Pharms. N.

A. , Inc., 707 F.3d 451, 454 (4th Cir. 2013) (internal quotation marks omitted); see also Harrison,

176 F.3d at 785 ("A false statement is actionable under the Act only if it constitutes a false or

fraudulent claim."). Accordingly, a "court should hesitate to dismiss a complaint under Rule

9(b) if the court is satisfied (1) that the defendant has been made aware of the particular

circumstances for which she will have to prepare a defense at trial, and (2) that plaintiff has

substantial pre-discovery evidence of those facts." Harrison, 176 F.3d at 784.

III.    Discussion

A.      First Cause of Action for Presentation of False Claims

        To state a cause of action under 31 U.S.C. § 3729(a)(l)(A), Plaintiff-Relaters must allege

that Fencon "knowingly present[ed], or cause[d] to be presented, a false or fraudulent claim for


                                                 3
payment or approval. " 31 U.S.C. § 3729(a)(l)(A).          Courts construe the phrase "false or

fraudulent claim . .. broadly to reach all types of fraud, without qualification, which might result

in financial loss to the Government." United States v. Triple Canopy, Inc., 775 F.3d 628, 634

(4th Cir. 2015) (internal citations and quotation marks omitted). A "presentment claim arises

when a claim for payment that is submitted to the government rests on a false representation of

compliance with an applicable federal statute, federal regulation, or contractual term." United

States ex rel. Tran v. Computer Scis. Corp., 53 F. Supp. 3d 104, 122 (D.S.C. 2014) (internal

quotation marks omitted); accord Triple Canopy, Inc., 775 F.3d at 634-35 (adopting implied

certification).

        " [T]here are two ways to adequately plead presentment under Rule 9(b)." United States

ex rel. Grant v. United Airlines Inc., 2018 WL 6786134, at *3 (4th Cir. Dec. 26, 2018). First, a

plaintiff can "allege with particularity that specific false claims actually were presented to the

government for payment." Id. This requires the plaintiff to "at a minimum, describe the time,

place, and contents of the false representations, as well as the identity of the person making the

misrepresentations and what he obtained thereby. " United States ex rel. Wilson v. Kellogg Brown

& Root, Inc. , 525 F .3d 3 70, 379 (4th Cir. 2008). These facts are also referred to as the "who,

what, when, where, and how of the alleged fraud. " Id.           This demands "some indicia of

reliability" to "support the allegation that an actual false claim was presented to the

government." United States ex rel. Nathan , 707 F.3d at 455 (internal quotation marks omitted).

"Alternatively, a plaintiff can allege a pattern of conduct that would ' necessarily have led[] to

submission of false claims' to the government for payment." United States ex rel. Grant, 2018

WL 6786134, at *3 . The complaint must provide "at least some explanation of the billing


                                                 4
structure," including where the defendant 1s alleged to have contracted directly with the

Government. Id. at *4.

       Here, Plaintiff-Relators appear to proceed by the first method- alleging that Fencon

actually presented false claims to the Government- and these allegations are sufficient under the

Rule 9(b) standard.      The First Amended Complaint alleges that Fencon was the primary

contractor (Dkt. No. 17    ~   25), provides invoices and records of payment relating to Fencon's

work as the contractor (Dkt. No. 17-16) as well as Cooley and Rawlinson's pay stubs from

Carolina Wrecking (Dkt. No. 17-6, No. 17-7, No. 17-15), and allege that as a general rule "the

prime contractor must submit weekly payroll certifications to the federal government" (Id. ~ 48)

and that Carolina Wrecking "and/or" Fencon paid Cooley and Rawlinson less than the prevailing

wage (Id.   ~~   38-40, 62). These allegations and documents sufficiently "connect the dots" to

payment by the Government to its primary contractor, Fencon. United States ex rel. Grant, 2018

WL 6786134, at *5 ("Rule 9(b)'s heightened pleading standard requires that plaintiffs connect

the dots, even if unsupported by precise documentation, between the alleged false claims and

government payment."); see also United States ex rel. Lockhart v. Gen. Dy namics Corp., 529 F.

Supp. 2d 1335, 1336 (N.D. Fl. 2007) (presentment requirement satisfied where defendant

contracted directly with the Government and relator had first-hand knowledge that certifications

were false) . Moreover, " [n]either the FCA nor Rule 9(b) require the identification of individuals

within a defendant corporation." United States v. Berkeley Heart/ab, Inc., 225 F. Supp. 3d 487,

500 (D.S.C. 2016) (citing Cook Cnty, III v. United States ex rel. Chandler, 538 U.S . 119, 125

(2003)). Taken together, and with the facts alleged considered in a light most favorable to

Plaintiff-Relators, these allegations and documents support "the plausible inference that false


                                                  5
claims were presented to the government" by Fencon. United States ex rel. Nathan, 707 F.3d at

457. The Court is, therefore, satisfied that these allegations and documents put Fencon on notice

of its alleged misconduct and support that this is a sufficiently substantiated claim. United States

ex rel. Grant, 2018 WL 6786134, at *3 (noting Rule 9(b)'s purpose in the FCA context "of

providing defendants notice of their alleged misconduct, preventing frivolous suits, and

eliminating fraud actions in which all the facts are learned after discovery").

          Fencon' s motion to dismiss the first cause of action for presentation of false claims is

denied.

B.        Second Cause of Action for Material False Statements

          To state a cause of action under 31 U.S.C. § 3729(a)(l)(B), Plaintiff-Relators must allege

that Fencon "knowingly ma[de] , use[d], or cause[d] to be made or used, a false record or

statement material to a false or fraudulent claim." 31 U.S .C. § 3729(a)(l)(B). A document that

contains an implied certification is "false." See United States v. Triple Canopy, Inc., 775 F.3d

628, 63 5 (4th Cir. 2015); United States ex rel. Hood v. Satory Global, Inc., 946 F. Supp. 2d 69,

85 (D.S.C. 2013).       A claim for material false statements requires creating "the plausible

inference that false claims were presented to the government." Nathan, 707 F.3d at 457.

          Here, as discussed, the First Amended Complaint alleges that Fencon was the primary

contractor on the Contract; that Fencon and/or Carolina Wrecking paid the Relaters and others

less than the prevailing wage; that Defendants-although, most specifically, Carolina Wrecking

and its owner and named employees-made wage certifications to the Government that they knew

were false; and that the primary contractor must submit weekly payroll certifications. Plaintiff-

Relators also submit pay stubs from Carolina Wrecking reflecting a less than prevailing wage.


                                                  6
Taken in a light most favorable to Plaintiff-Relators, these allegations and documents are

sufficient to "connect the dots" that as the primary contractor directly contracted with the

Government, Fencon submitted or caused to be submitted employee payment records that

certified employees were paid a prevailing wage when they were not.

          Fencon's motion to dismiss the second cause of action for material false statements is

denied.

C.        Third Cause of Action for Conspiracy to Defraud the United States

          To state a cause of action under 31 U.S.C. § 3729(a)(l)(C), Plaintiff-Relators must plead

that Fencon "conspire[d] to commit a violation of[§§ 3729(a)(l)(A) or (B)]" with Defendants.

31 U.S.C. § 3729(a)(l )(C). Plaintiff-Relators "must allege with particularity facts (1) to support

the formation of an unlawful agreement between the conspirators to get a false claim paid, and

(2) at least one overt act in furtherance of the conspiracy." United States ex rel. Ahumada v. Nat'!

Ctr. for Emp't of the Disabled, No. 1:06-cv-713 , 2013 WL 2322836, at *4 (E.D. Va. May 22,

2013), affd sub nom. United States ex rel. Ahumada v. NISH, 756 F.3d 268 (4th Cir. 2014).

Moreover,

          [I]t is not enough for a plaintiff to show that the alleged conspirators agreed upon
          a fraud scheme that had the effect of causing a private entity to make payments
          using money obtained from the Government. Instead, it must be shown that the
          conspirators intended 'to defraud the Government.' Where the conduct that the
          conspirators are alleged to have agreed upon involving the making of a false
          record or statement, it must be shown that the conspirators had the purpose of
          'getting' the false record or statement to bring about the Government's payment of
          a false or fraudulent claim. It is not necessary to show that the conspirators
          intended the false record or statement to be presented directly to the Government,
          but it must be established that they agreed that the false record or statement would
          have a material effect on the Government's decision to pay the fal se or fraudulent
          claim.



                                                   7
Allison Engine Co. v. United States ex rel. Sanders, 553 U.S. 662, 672-73 (2008) (quoting 31

U.S.C. § 3729(a)(3) (2006)).

         The First Amended Complaint contains no allegation of an agreement between Fencon

and other Defendants to have a false or fraudulent claim reimbursed by the Government, nor a

shared specific intent to defraud the Government, nor that Fencon knowingly joined any

conspiracy. See, e.g., Berkeley Heart/ab, Inc., 225 F. Supp. 3d at 502 (conspiracy sufficiently

alleged where complaint specified the date of a specific agreement among defendants that caused

false claims to be presented to the Government). Therefore, Fencon's motion to dismiss the third

cause of action for conspiracy to defraud the United States is granted.

         Plaintiff-Relators move the Court for leave to amend the First Amended Complaint

should the Court "determine that the Complaint has defects warranting dismissal." (Dkt. No. 47

at 1.)   At this stage in the litigation, a "party may amend its pleadings only with the opposing

party's written consent or the court's leave." Fed. R. Civ. P. l 5(a)(2). 1 The "district court may

deny a motion to amend when the amendment would be prejudicial to the opposing party, the

moving party has acted in bad faith, or the amendment would be futile." Equal Rights Ctr. v.

Niles Bolton Assocs., 602 F.3d 597, 602-03 (4th Cir. 2010). If the proposed amendment "would

fail to withstand a motion to dismiss, it is futile." Woods v. Boeing Co., 841 F. Supp. 2d 925, 930

(D.S.C . 2012). "Motions to amend are committed to the discretion of the trial court." Keller v.

Prince George 's County, 923 F.2d 30, 33 (4th Cir. 1991). The "court should freely give leave

when justice so requires." Fed. R. Civ. P. 15(a)(2); see also Laber v. Harvey, 438 F.3d 404, 426



       Fencon opposed Plaintiff-Relators' motion to amend on the basis that no proposed
amendments were submitted. (Dkt. No. 50.) Plaintiff-Relators then supplied the proposed
second amended complaint (Dkt. No. 60) in response to the Court's Order (Dkt. No. 59).
                                                 8
(4th Cir. 2006) (en bane) (noting that Rule 15(a)(2) is a "liberal rule [that] gives effect to the

federal policy in favor of resolving cases on their merits instead of disposing of them on

technicalities").

        Plaintiff-Relators' motion to amend the third cause of action for conspiracy to defraud the

United States as to Fencon is granted.

D.      Fourth and Alternative Cause of Action for "QuantumMeruit/Unjust Enrichment"

        Plaintiff-Relators also bring a fourth and alternative cause of action for "quantum

meruit/unjust enrichment." A claim for unjust enrichment "may be maintained as a general rule

whenever the defendant has money in his hands which .belongs to the plaintiff, and which in

equity and good conscience he ought to pay to the plaintiff." Maisha v. Univ. of N C., 641 Fed.

Appx . 246, 251-52 (4th Cir. 2016) (internal quotation marks and citations omitted); see also

Provident Life & Acc. Ins. Co. v. Waller, 906 F.2d 985, 993 (4th Cir. 1990) (" [T]hree elements

encompass the equitable remedy of unjust enrichment and quasi-contract:         the plaintiff must

show that (1) he had a reasonable expectation of payment, (2) the defendant should reasonably

have expected to pay, or (3) society' s reasonable expectations of person and property would be

defeated by nonpayment. "). The First Amended Complaint alleges that "Plaintiff conferred a

benefit upon Defendants by providing payment on federal projects of at least $111 ,590.55 to

Defendants." (Dkt. No. 17 ~~ 79-81.) Fencon is alleged to be the primary contractor (Dkt. No.

17 ~ 25) in contract with the Government, and an action in quantum meruit cannot be sustained

where there is an express contract covering the issue of compensation. See Swanson v. Stratos,

350 S.C. 116, 120 (S .C. App. Ct. 2002). Fencon ' s motion to dismiss the fourth and alternative




                                                9
cause of action for "quantum meruit/unjust enrichment" under the Rule 8 pleading standard is

granted.

       Plaintiff-Relators' motion to amend the fourth and alternative cause of action for

"quantum meruit/unjust enrichment" as to Fencon is granted.

IV.    Conclusion

       For the foregoing reasons, Defendant Fencon, Inc.' s motion to dismiss (Dkt. No. 43) is

GRANTED IN PART and DENIED IN PART . The First Amended Complaint' s third cause of

action for conspiracy to defraud the United States, and fourth and alternative cause of action for

"quantum meruit/unjust enrichment," are dismissed as to Defendant Fencon. The first cause of

action for presentation of false claims, and second cause of action for making or using a false

record or statement, are not dismissed as to Fencon. Plaintiff-Relators' conditional motion to

amend the First Amended Complaint (Dkt. No. 47) is GRANTED to re-plead the third cause of

action for conspiracy to defraud the United States as to Fencon, and the fourth and alternative

cause of action for "quantum meruit/unjust enrichment" as to Fencon.

       AND IT IS SO ORDERED.




                                             United States District Court Judge

January /  t:.,
              2019
Charleston, South Carolina




                                               10
